Citation Nr: 0529769	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-11 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected degenerative joint disease, 
right knee.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected mild laxity, posterior cruciate 
ligament, right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1987 to August 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied an increased rating for 
degenerative joint disease of the right knee.  In December 
2004, the Board remanded the present matter for additional 
development and due process concerns.  

In a July 2005 rating decision, the RO granted service 
connection for mild laxity, posterior cruciate ligament, 
right knee, and assigned a separate 10 percent rating, 
effective April 2005.  This issue is also considered on 
appeal as it is inextricably intertwined with the function of 
the knee as a whole.


FINDINGS OF FACT

1.  The veteran's service-connected degenerative joint 
disease, right knee, is currently manifested by pain, 
stiffness and some decreased range of motion.

2.  The veteran has no more than mild laxity of the right 
knee.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for service-connected degenerative joint disease of 
the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003-5260 (2005).

2.  The criteria for a disability rating in excess of 10 
percent for service-connected mild laxity, posterior cruciate 
ligament, right knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in December 2004.  The veteran was told 
of the requirements to successfully establish an increased 
rating, advised of her and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the claim 
to the RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Any defect 
with respect to the timing of the notice in this case was 
nonprejudicial.  There is no indication that the outcome of 
the case has been affected, as the evidence received 
following the December 2004 notice letter was subsequently 
considered by the RO in the July 2005 supplemental statement 
of the case.  Accordingly, there is no indication that the 
outcome of the case would have been different had the 
appellant received pre-adjudicatory notice.  She has been 
provided a meaningful opportunity to participate effectively 
in the processing of her claim.  See Mayfield v. Nicholson, 
19 Vet. App. 220 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent VA 
examinations in October 2003 and April 2005.  The veteran's 
representative has argued that the April 2005 VA examination 
report is inadequate.  The Board disagrees.  The VA examiner 
reviewed the veteran's claims folder and provided detailed 
findings concerning her right knee, including functional 
limitations imposed by pain.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.


II.  Factual background

In September 1995, the veteran was granted service connection 
for degenerative joint disease, right knee by x-ray, for 
which a 10 percent rating was assigned, effective May 1995.  
In March 2001, the veteran submitted a claim for an increased 
rating.  In August 2003, the veteran was granted a temporary 
evaluation of 100 percent, effective January 24, 2003, based 
on surgical treatment necessitating convalescence.  The 10 
percent rating was continued thereafter, effective May 1, 
2003.  In July 2005, the RO continued the 10 percent rating 
for degenerative joint disease of the right knee, granted 
service connection for mild laxity, posterior cruciate 
ligament, right knee, and assigned a separate rating of 10 
percent, effective April 2005.  

In conjunction with her claim for an increase, in January 
2002 the veteran was afforded a VA joints examination.  She 
complained of pain approximately twice a week which was 
activity dependent.  Walking was limited to 90 minutes 
comfortably.  She had crepitus and occasional swelling and 
could no longer participate in sports.  Physical examination 
revealed tenderness over the patella and minimal crepitus.  
Range of motion was from 0 degrees of extension to 120 
degrees of flexion.  There was no effusion or instability.  
Flexion caused pain, and the veteran was not able to squat.  
X-ray revealed mild to moderate degenerative joint disease of 
the right knee.  The assessment was right knee pain secondary 
to degenerative joint disease.

VA treatment records dated in June 2002 showed full range of 
motion of the knees, stable ligaments, no effusion, and some 
grating on the right.

In January 2003, the veteran underwent a right knee 
arthroscopy.  Examination of the knee revealed chronic loss 
of the anterior cruciate ligament, full thickness coverage 
loss with a kissing lesion on the most medial aspect of the 
posterior tibial plateau and femoral condyle, loose chondral 
bodies, and degenerative tearing of the medial meniscus.  
There was also grade 2-3 chondrosis of the lateral femoral 
condyle, grade 2 chondrosis on the lateral tibial plateau and 
the lateral meniscus showed some mild degenerative peripheral 
tearing.  A chondroplasty of the medial and lateral 
compartments and minimal lateral and medial meniscectomy were 
performed.  The postprocedure diagnosis was exposed bone, 
medical compartment of the right knee; advanced chondrosis of 
the lateral compartment of the knee; and anterior cruciate 
ligament deficient knee.  

The veteran received medical treatment from the Puget Sound 
VA facility.  In July 2003, she was treated for right knee 
pain with mechanical symptoms.  The veteran was reported to 
walk normally with no clear right knee effusion.  She had 
arthroscopy scars and tenderness over the anserine bursa and 
medial joint line.  There was no crepitus, drawer sign, and 
collateral ligament stress test, McMurray, and Apley grind 
were negative.  X-rays showed mild medial compartment and 
patellofemoral osteoarthritis of the right knee.  She was 
diagnosed as having post-traumatic, post-surgical right knee 
osteoarthritis.  

In October 2003, the veteran was afforded a VA examination.  
At that time, she complained that her right knee pain had not 
changed with surgery.  She had daily discomfort and used a 
knee brace intermittently.  Walking was limited to one block 
and she was no longer able to run.  She did not have flare-
ups.  Physical examination showed evidence of arthroscopy 
surgery.  There was tenderness to palpation laterally, 
minimal crepitus, and no effusion or instability.  Her range 
of motion was limited to flexion of 120 degrees with pain 
occurring at 90 degrees and normal extension to 0 degrees.  
Repetitive range of motion testing increased the pain without 
decreasing the range of motion.  Strength of the knee was 
normal.  The veteran was diagnosed as having history of right 
knee injury while in service, recent surgery in January 2003, 
and chronic discomfort with decreased range of motion.  

In April 2005, the veteran was afforded another VA 
examination.  The claims file was reviewed.  At that time, 
the veteran stated that her right knee was worse.  She had 
random pain and flare-ups after walking or prolonged 
standing.  While having flare-ups, she stated that she was 
unable to bend her knee past 90 degrees because of pain and 
she was unable to fully extend her knee.  She wore an elastic 
knee brace three times a week.  She was able to perform her 
activities of daily living.  Physical examination showed mild 
right antalgic gait and range of motion limited between 0 and 
130 degrees.  There was positive Lachman's sign and mild 
laxity of the posterior cruciate ligament.  The medial and 
lateral collateral ligaments were stable and McMurray's was 
negative.  There was mild to moderate three-compartment 
crepitus, mild patellofemoral effusion, and mild increase of 
pain and stiffness with repetitive motion in all degrees of 
movement without change of the range of motion.  There were 
no deficits of strength, but there was mild to moderate 
slowness of movement due to stiffness and pain, mild 
incoordination, and mild to moderate fatigue.  The veteran 
was diagnosed as having degenerative joint disease of the 
right knee.


III.  Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2005).  If there is a 
question as to which evaluation to apply to the veteran, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In accordance with the VA General Counsel's opinions, a 
veteran who evidences symptoms of restricted range of motion 
and instability in a knee joint with a service-connected 
disability can receive separate evaluations on the same 
joint.  See VAOPGCPREC 23-97 (Held that a veteran, who has 
arthritis with restricted motion and instability in the knee, 
may receive separate ratings for each set of symptomatology 
under different diagnostic codes).  Additionally, the General 
Counsel held that separate ratings under Code 5260 (leg, 
limitation of flexion) and Code 5261 (leg, limitation of 
extension) may be assigned for disability of the same joint.  
See VAOPGCPREC 9-2004.  


A.  Increased rating for degenerative joint disease, right 
knee

The veteran's right knee degenerative joint disease has been 
evaluated a 10 percent disabling under Diagnostic Code 5003-
5260.  

Pursuant to Diagnostic Code 5003, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, x-ray evidence of involvement of 2 or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations warrants a 20 percent 
evaluation.  X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joints warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2005).

In order to determine whether a higher disability rating is 
warranted, in this instance, the Board will look to the 
provisions of Diagnostic Codes 5260 and/or 5261, which 
pertain to limitation of motion of the legs.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2004).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 20 
percent rating; and flexion limited to 15 degrees warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2005).

Under Diagnostic Code 5261, knee extension limited to 5 
degrees warrants a noncompensable evaluation; extension 
limited to 10 degrees warrants a 10 percent evaluation; 
extension limited to 15 degrees warrants a 20 percent 
evaluation; extension limited to 20 degrees warrants a 30 
percent evaluation; extension limited to 30 degrees warrants 
a 40 percent evaluation; and extension limited to 45 degrees 
warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).

Limitation of flexion of the veteran's right knee does not 
meet the criteria for the assignment of a noncompensable 
rating, as it has not been limited to 60 degrees.  However, 
the veteran has been assigned a 10 percent evaluation under 
Diagnostic Code 5003-5260 based on the presence of painful or 
limited flexion of the right knee due to arthritis confirmed 
by x-rays.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003 (2005).  The objective evidence of 
record demonstrates that the right knee disability is 
manifested by complaints of pain.  The evidence also shows 
that the veteran's range of motion was at worst from 0 
degrees of extension to 120 degrees of flexion, with pain 
present at 90 degrees of flexion.  As the veteran has not 
demonstrated limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees, an increased rating is 
not warranted under Diagnostic Code 5260 or 5261.  The 
objective evidence of record reveals range of motion in the 
right knee substantially better than that warranting any 
increased evaluation under either Code 5260 for limitation of 
flexion or Code 5261 for limitation of extension.  

Again, although the veteran does not meet the schedular 
criteria for a noncompensable rating under Diagnostic Code 
5260 or 5261, i.e., flexion limited to 60 degrees or 
extension limited to 5 degrees, the criteria of Diagnostic 
Code 5003 permits a 10 percent rating to be assigned for 
impairment caused by arthritis where the limitation of motion 
of a major joint is not so great as to meet the requirements 
for a compensable rating under the criteria for rating 
limitation of motion of the specific major joint.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 (2005).  Accordingly, the 
veteran's right knee arthritis is appropriately rated as 10 
percent disabling under Diagnostic Code 5003.  

Furthermore, in order to warrant the next higher evaluation 
of 20 percent under Diagnostic Code 5003, degenerative 
arthritis must be demonstrated with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations and 
such is not shown in the record in this instance.  Therefore 
an evaluation in excess of 10 percent under Diagnostic Code 
5003 is not warranted.

As noted above, VAOPGCPREC 9-2004 provides that a veteran can 
receive separate ratings under Diagnostic Code 5260 (leg, 
limitation of flexion), and Diagnostic Code 5261 (leg, 
limitation of extension) for disability of the same joint.  
However, as discussed above, knee extension is full, even 
when considering the veteran's complaints of pain.  A 
separate compensable evaluation for loss of extension, which 
necessitates extension limited to 10 degrees, is not 
warranted.  Additionally, to assign separate compensable 
ratings solely based on painful motion under two separate 
diagnostic codes (i.e., Diagnostic Codes 5260 and 5261) would 
be in violation of the rule of pyramiding.  See 38 C.F.R. 
§ 4.14.  

As there is no indication of dislocated semilunar cartilage 
or objective evidence of locking or effusion in the right 
knee joint, a higher evaluation under Diagnostic Code 5258 is 
not warranted.  The medical and lay evidence has not 
indicated ankylosis or fixation of the right knee joint and 
consideration of the criteria under Diagnostic Code 5256 
would not be appropriate.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or other 
symptoms under 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2005).  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Accordingly, 
the Board has considered whether an increased evaluation is 
available for the veteran's right knee under these 
provisions.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Board has considered the veteran's claim for an 
evaluation in excess of 10 percent under DeLuca, 8 Vet. App. 
202.  An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The veteran has indicated that she has increased pain and 
flare-ups on use.  Although movement is painful, the veteran 
has full, or nearly full, range of motion.  The Board notes 
that during the April 2005 VA examination, physical 
examination showed McMurray's was negative and the range of 
motion was 0 to 130 degrees.  The examiner also stated that 
there was only mild increase in pain and stiffness on 
repetitive use and there was no deficit of strength.  It was 
also noted that the veteran had mild to moderate slowness of 
movement due to pain, mild incoordination, and mild to 
moderate fatigue.  However, the examiner stated that these 
symptoms did not cause limitation of motion or the functional 
equivalent.  In addition, her fatigability was described as 
mild, not "excess", and her incoordination was likewise 
only mild.  The Board finds an increased rating is not 
warranted upon consideration of 38 C.F.R. §§ 4.40, 4.45 and 
the holdings in Deluca.

In light of the minimal objective findings, the Board finds 
that the current 10 percent disability rating adequately 
compensates the veteran for any pain and functional loss she 
may experience when using her right knee.  The Board has 
resolved all reasonable doubt in the veteran's favor.  While 
the appellant is competent to report symptoms, a 
preponderance of the medical findings is against a higher 
evaluation.  The Board finds that the examination reports 
prepared by competent professionals, skilled in the 
evaluation of disabilities, are more probative of the degree 
of impairment, diagnosis, and etiology of a disability, than 
the lay statements.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (Holding that interest in the outcome of a 
proceeding may affect the credibility of testimony.)  The 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent.




B.  Increased rating for mild laxity, posterior cruciate 
ligament, right knee

As stated above, the VA General Counsel has held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 
14, 1998).  Specifically, General Counsel for VA, in an 
opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003, which provides 
for the presence of arthritis due to trauma, and 5257 that 
provides for instability.  

The veteran has been assigned a separate 10 percent 
evaluation under Diagnostic Code 5257 based on slight laxity 
in the posterior cruciate ligament.  See 38 C.F.R. § 5257 
(2005).  Under Diagnostic Code 5257, slight recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
recurrent subluxation or lateral instability, and a 30 
percent evaluation is warranted for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).

The objective evidence of record demonstrates that the right 
knee disability is manifested by positive Lachman's sign and 
mild laxity of the posterior cruciate ligament, which was 
revealed during the April 2005 examination.  Prior to the 
April 2005 examination, no laxity or instability was found.  
VA examiners in January 2002 and October 2003 specifically 
found no laxity.  In sum, the VA outpatient records and 
examination reports do not indicate that the veteran has 
experienced moderate laxity of the right knee.  In addition, 
DeLuca does not apply as Diagnostic Code 5257 is not based on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  Accordingly, the Board finds that a rating in 
excess of 10 percent rating is not warranted for the 
separately rated knee instability.  





C.  Extraschedular rating

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for her service-connected 
right knee disability.  There is also no objective evidence 
that the veteran's right knee disability, in and of itself, 
has caused marked interference with employment.  Having 
reviewed the record with 



these mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative joint disease, right knee is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected mild laxity, posterior cruciate 
ligament, right knee, is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


